DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in figure 2, reference # 135 is missing a label, “Control Unit”.  (See MPEP 608.02(b), ¶ 6.22)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figure 6 is missing reference # 185.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyrot (Pub No. US 2013/0001357 A1).  
Regarding claims 1 & 12
	Cyrot teaches an aircraft (See figures 1-7 & 11-15, ref # 10) comprising: a flight control surface (See figures 1-7 & 11-15, ref # 18) arranged on the aircraft; (See figures 1-7 & 11-15, ref # 10) and an actuator assembly (See figures 1-7 & 11-15, ref # 100) operatively coupled to the flight control surface; (See paragraph 0043 & figures 1-7 & 11-15, ref # 18) the actuator assembly (See figures 1-7 & 11-15, ref # 100) comprising: a primary load path (See figures 1-7 & 11-15, ref # 114) for tightly coupling an actuated surface (See figures 1-7 & 11-15, ref # 18) to a reference structure; (See figures 1-7 & 11-15, ref # 128) a secondary load path (See figures 1-7 & 11-15, ref # 136) having a backlash portion for coupling the actuated surface (See figures 1-7 & 11-15, ref # 18) to the reference structure (See figures 1-7 & 11-15, ref # 128) with backlash, wherein the secondary load path (See figures 1-7 & 11-15, ref # 136) is unloaded during an operative state of the primary load path (See figures 1-7 & 11-15, ref # 114) and loaded during a failure state of the primary load path; (See figures 1-7 & 11-15, ref # 114) a first sensor (See figures 1-7 & 11-15, ref # 150) configured to sense relative displacement between a portion of the primary load path (See figures 1-7 & 11-15, ref # 114) and a portion of the secondary load path; (See figures 1-7 & 11-15, ref # 136) and a controller (See figures 1-7 & 11-15, ref # 

Regarding claim 2
	Cyrot teaches wherein the first sensor (See figures 1-7 & 11-15, ref # 150) comprises a position sensor.  (See claim 2, paragraphs 0009, 0050-0051, & figures 1-7 & 11-15, ref # 150)  

Regarding claim 3
	Cyrot teaches wherein the first sensor (See figures 1-7 & 11-15, ref # 150) comprises a linear variable differential transformer.  (See claim 3, paragraphs 0010, 0051-0052, & figures 1-7 & 11-15, ref # 150)  

Regarding claim 4
	Cyrot teaches further comprising an actuator (See figures 1-7 & 11-15, ref # 100) operatively coupled to the primary load path (See figures 1-7 & 11-15, ref # 114) and the secondary load path, (See figures 1-7 & 11-15, ref # 136) the actuator (See figures 1-7 & 11-15, ref # 100) operative to effect motion along at least the primary load path, (See figures 1-7 & 11-15, ref # 114) wherein the controller (See paragraphs 0046, 0058, & figures 1-7 & 11-15, ref # 200/135) is configured to command the actuator (See figures 1-7 & 11-15, ref # 100) to inhibit 

Regarding claim 5
	Cyrot teaches further comprising a mechanical brake (See paragraph 0059) configured to selectively inhibit motion along at least the primary load path, (See figures 1-7 & 11-15, ref # 114) wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to command the brake (See paragraph 0059) to inhibit motion along at 2least the primary load path (See figures 1-7 & 11-15, ref # 114) upon the determined load exceeding the prescribed load threshold.  (See paragraphs 0057-0063 & figures 1-7 & 11-15)  

Regarding claim 6
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) determines the load based on a linear relationship between load on the primary load path, (See figures 1-7 & 11-15, ref # 114) a relative stiffness between the primary and secondary load paths, (See figures 1-7 & 11-15, ref # 114 & 136) and relative displacement between the primary and secondary load paths.  (See paragraphs 0057-0063 & figures 1-7 & 11-15, ref # 114 & 136)  

Regarding claim 7
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to sense the failure state of the primary load path (See figures 1-7 & 11-15, ref # 

Regarding claim 8
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to detect a jam state in one of an upper or lower primary attachment system.  (See claim 4, paragraphs 0011, 0044, & figures 1-7 & 11-15, ref # near 124 & 125)  
	While, Cyrot does not mention a jam, a jam is a type of failure and the failure is detected in the same way with the same structure, therefore Cyrot is detecting a jam.  

Regarding claim 9
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to detect a failure state in at least one of a main housing, (See figures 1-7 & 11-15, ref # 160) gimbal, (See figures 1-7 & 11-15, ref # 126) primary attachment pins, (See figures 1-7 & 11-15, ref # 164) or the ball screw (See figures 1-7 & 11-15, ref # 120) of the primary load path.  (See claim 5, paragraphs 0012, 0053, & figures 1-7 & 11-15, ref # 114)  

Regarding claim 10
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to detect a failure state in at least one of a primary nut gimbal housing, (See figures 1-7 & 11-15, ref # 142) primary ball nut assembly, (See figures 1-7 & 11-15, ref # 116) or trunnion.  (See claim 6, paragraphs 0013, 0054, & figures 1-7 & 11-15, ref # 166)  

Regarding claim 11
	Cyrot teaches further comprising a second sensor, (See figures 1-7 & 11-15, ref # 150) wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to detect a failure state in the other one of an upper or lower primary attachment system.  (See claim 7, paragraphs 0014, 0044, & figures 1-7 & 11-15, ref # near 124 & 125)  

Regarding claim 13
	Cyrot teaches a method for determining load on a primary load path of an actuator comprising: receiving sensor signals from one or more sensors; determining a relative displacement between a portion of the primary load path and a portion of a secondary load path based on the received signals; determining a load on the primary load path based on the relative displacement.  (See claim 10, paragraph 0017, & figures 1-7 & 11-15)  
	Further, the operation of the apparatus of claim 1 meets the limitation of the method of claim 13.  

Regarding claim 14
	Cyrot teaches further comprising inhibiting motion along the primary load path upon the determined load exceeding a prescribed load threshold.  (See paragraphs 0057-0063 & figures 1-7 & 11-15)  
	Further, the operation of the apparatus of claim 4 meets the limitation of the method of claim 14.  

Regarding claim 15
	Cyrot teaches wherein inhibiting motion comprises at least one of commanding an actuator operative to effect motion along the primary load path to halt motion along the primary load path or commanding a brake operatively selectively inhibit motion along the primary load path to inhibit motion along the primary load path.  (See paragraphs 0057-0063 & figures 1-7 & 11-15)  
	Further, the operation of the apparatus of claim 5 meets the limitation of the method of claim 15.  

Regarding claim 16
	Cyrot teaches wherein determining the load comprises using a linear relationship between load on the primary load path, a relative stiffness between the primary and secondary load paths, and relative displacement between the primary and secondary load paths.  (See paragraphs 0057-0063 & figures 1-7 & 11-15)  
	Further, the operation of the apparatus of claim 6 meets the limitation of the method of claim 16.  

Regarding claim 17
	Cyrot teaches further comprising: comparing the relative displacement to a predetermined range of values; and annunciating a jam in the primary load path if the relative 
	While, Cyrot does not mention a jam, a jam is a type of failure and the failure is detected in the same way with the same structure, therefore Cyrot is detecting a jam.  

Regarding claim 18
	Cyrot teaches wherein the predetermined range of values is a range centered around a value determined by a summation of the amount of 4structural deformation in the primary load path during an operative state and an amount of backlash required for triggering a locking key to engage the secondary load path.  (See claim 11, paragraph 0018, & figures 1-7 & 11-15)  

Regarding claim 19
	Cyrot teaches wherein annunciating the failure includes locking an actuator that effects motion along the primary load path.  (See claims 10 & 12, paragraphs 0017, 0019, & figures 1-7 & 11-15)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Cyrot (Pub No, US 2013/0001357 A1), used above, has the same Assignee and appears to disclose the same invention that the Instant Application discloses & recites, & figures 1-7 & 11-15 are the same as figures 1-12 in the Instant Application.  The references Keech et al. (Pub No. US 2011/0048147 A1), Quitmeyer et al. (Pub No. US .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647